MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                          Aug 26 2016, 7:26 am
court except for the purpose of establishing                           CLERK
the defense of res judicata, collateral                            Indiana Supreme Court
                                                                      Court of Appeals
estoppel, or the law of the case.                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Joann M. Price                                           Gregory F. Zoeller
Merrillville, Indiana                                    Attorney General of Indiana

                                                         Robert J. Henke
                                                         James D. Boyer
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                         August 26, 2016
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of C.F. and A.F.                            45A03-1603-JT-485
(Minor Children),                                        Appeal from the Lake Superior
                                                         Court
and                                                      The Honorable Thomas P.
                                                         Stefaniak, Jr., Judge
C.H. (Mother),                                           Trial Court Cause Nos.
Appellant-Defendant,                                     45D06-1410-JT-241, -242

        v.

The Indiana Department of
Child Services,



Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016      Page 1 of 20
      Appellee-Plaintiff




      Crone, Judge.



                                             Case Summary

[1]   C.H. (“Mother”) appeals the termination of her parental relationship with her

      children, C.F. and A.F. (collectively “the Children”). She asserts that she was

      denied due process based on her limited telephonic participation in the

      factfinding hearing. She also challenges the sufficiency of the evidence to

      support the termination order. Concluding that she has failed to preserve her

      due process claim for review and that the trial court did not clearly err in

      terminating her parental rights, we affirm.


                               Facts and Procedural History                            1




[2]   Mother and J.F. (“Father”) were married and had two daughters, A.F. (born

      December 17, 2007) and C.F. (born May 13, 2009). The couple divorced in

      December 2012. Two months later, Mother and the Children moved to

      Florida, where Mother had relatives. Pursuant to court order, Mother and the

      Children had to move back to Indiana. They were accompanied by Mother’s




      1
        We note that Mother has failed to include in her appendix a chronological case summary as required by
      Indiana Appellate Rule 50(A)(2)(a). Her appendix consists almost entirely of portions of the transcript,
      which is prohibited by Appellate Rule 50(F).

      Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016          Page 2 of 20
      new boyfriend (“Boyfriend”). 2 The group initially moved into Father’s

      basement, but when conflict ensued, Mother and Boyfriend moved to a hotel

      and left the Children in the care of their paternal aunt (“Aunt”) and her

      husband (“Uncle”). Soon after, Mother and Boyfriend changed hotels and

      brought the Children to live with them there.


[3]   In June 2013, the Department of Child Services (“DCS”) investigated reports

      that Mother had punched C.F. in the eye, causing bruising. Shortly thereafter,

      DCS removed the Children and filed a petition seeking to have them designated

      children in need of services (“CHINS”) on the basis of neglect, instability, and

      physical abuse. DCS placed the Children in relative care with Aunt, having

      determined that placement with Father was not feasible, as Father was a

      registered sex offender. 3


[4]   On July 5, 2013, the trial court adjudicated the Children CHINS and ordered

      Mother and Father to participate in home-based services, initial clinical

      assessments with recommendations for parenting assessments and education,

      random drug screens, counseling, and supervised visitation. By the end of July,

      Mother and Boyfriend had moved back to Florida.




      2
       The record shows that Mother eventually married Boyfriend. To alleviate confusion, we refer to him as
      Boyfriend throughout.
      3
        According to the CHINS petition, Father admitted that he “took a plea agreement” to a child pornography
      charge but denied having committed the offense. State’s Exs. A, B.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016        Page 3 of 20
[5]   In October 2013, the trial court ordered Mother to participate in an Interstate

      Compact (“ICPC”), with the goal of reunifying the Children with Mother in

      Florida. As part of the ICPC, Mother was ordered to complete an initial

      clinical assessment, submit to drug testing, and attend therapy sessions.

      Boyfriend was also ordered to submit to a drug screen, which he refused to do.

      DCS family case manager (“FCM”) Tanika Evans testified that she received no

      documentation indicating that Mother ever completed an initial clinical

      assessment. The first ICPC was closed due to noncompliance.


[6]   In October 2014, DCS initiated a second ICPC for Mother at the home of her

      mother (“Grandmother”), as Mother was unemployed and living with her at

      that time. Grandmother refused to allow a home study to be conducted on her

      home, and Mother sought to have a home study completed on Boyfriend’s

      parents’ home. Boyfriend’s parents did not want the Children to reside in their

      home and refused to complete the home study. The second ICPC was also

      closed due to noncompliance.


[7]   In June 2015, DCS filed a petition for termination of Mother’s and Father’s

      parental rights, with a permanency plan of adoption by Aunt and Uncle. At the

      time of the factfinding hearing, Mother was unemployed and living in a tent in

      Florida. She appeared at the hearing by counsel and testified telephonically.

      Due to noise in the courtroom, Mother was not kept on an open line

      throughout the hearing but instead was instructed to stay by her phone in case

      counsel or the trial court needed to contact her.



      Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016   Page 4 of 20
[8]    The trial court issued findings of fact and conclusions thereon in an order

       terminating the parent-child relationships between Mother and Father and the

       Children. Mother now appeals. 4 Additional facts will be provided as

       necessary.


                                        Discussion and Decision
                 Section 1 – Mother has waived her due process claim.
[9]    Mother maintains that she was denied due process when her telephonic

       participation in the factfinding hearing was limited to her examination as a

       witness. When seeking to terminate a parent-child relationship, the State must

       satisfy the requirements of the Due Process Clause of the Fourteenth

       Amendment to the United States Constitution. S.L. v. Indiana Dep’t of Child

       Servs., 997 N.E.2d 1114, 1120 (Ind. Ct. App. 2013). This means that the State

       must proceed in a fundamentally fair manner that affords parents the

       opportunity to be heard at a meaningful time and in a meaningful manner. In re

       C.G., 954 N.E.2d 910, 917 (Ind. 2011). However, due process does not give a

       parent an absolute right to be physically present at the termination hearing. In re

       K.W., 12 N.E.3d 241, 248-49 (Ind. 2014).


[10]   Although procedural irregularities during CHINS and termination proceedings

       may be of such significance that they deprive a parent of procedural due




       4
           Father consented to termination and is not participating in this appeal.


       Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016   Page 5 of 20
process, the parent must raise due process at the trial level to avoid waiver.

S.L., 997 N.E.2d at 1120; see also McBride v. Monroe Cnty. Office of Family &

Children, 798 N.E.2d 185, 194-95 (Ind. Ct. App. 2003) (a party may waive a

constitutional claim, including due process, by raising it for the first time on

appeal). Here, Mother was present by counsel and was examined

telephonically during the factfinding hearing. Noting extraneous noise in the

courtroom and limitations on where the speaker phone could be placed, the

trial court chose not to keep her on an open line during the remainder of the

hearing but instead admonished her to stay by her phone during the remainder

of the hearing. Counsel agreed to the procedure, and Mother neither objected

nor filed any motion after the hearing to indicate her objection to this procedure

on due process grounds. As such, she did not give the trial court “a bona fide

opportunity to pass upon the merits” of her constitutional issue before seeking




Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016   Page 6 of 20
       an opinion on appeal. Endres v. Indiana State Police, 809 N.E.2d 320, 322 (Ind.

       2004). Consequently, Mother has waived review of her due process claim. 5


           Section 2 – The trial court did not clearly err in terminating
              the parent-child relationship between Mother and the
                                     Children.
[11]   Mother also challenges the sufficiency of the evidence to support the trial

       court’s judgment terminating her parental relationship with the Children.

       When reviewing a trial court’s findings of fact and conclusions thereon in a case

       involving the termination of parental rights, we first determine whether the

       evidence supports the findings and then whether the findings support the

       judgment. In re E.M., 4 N.E.3d 636, 642 (Ind. 2014). We will set aside the trial

       court’s judgment only if it is clearly erroneous. Bester v. Lake Cnty. Office of

       Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We neither reweigh




       5
         We note that the only objection to Mother’s appearance by telephone was made by Father’s counsel on the
       ground that it would be difficult to assess her body language over the telephone. The trial court responded
       that the court was (1) without resources and (2) under no legal obligation to bring Mother from Florida for
       the hearing. Tr. at 7-8. The trial court subsequently found as follows with respect to Mother’s
       nonattendance at the factfinding hearing:
             Mother was unable to attend this fact finding hearing for her children due to lack of finances.
             This hearing has been set for months and Mother has not saved or obtained any funding to
             attend the hearing for the termination of her parental rights. Mother attempted to raise funds
             through a GoFundMe account to appear in person for the Fact Finding hearing and only raised
             thirty dollars ($30). Mother continued to quit jobs that gave her some type of income. Mother
             continues to live in a tent and has not obtained housing or employment. Mother had funding
             through relatives for a wedding, reception, honeymoon, van transmission etc., but could not
             find funding to attend the hearing to terminate her parental rights or to even put a roof over her
             head.
       Appellant’s App. at 4.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016             Page 7 of 20
       evidence nor judge witness credibility. E.M., 4 N.E.3d at 642. Rather, we

       consider only the evidence and inferences most favorable to the judgment. Id.

       “[I]t is not enough that the evidence might support some other conclusion, but

       it must positively require the conclusion contended for by the appellant before

       there is a basis for reversal.” Best v. Best, 941 N.E.2d 499, 503 (Ind. 2011)

       (citations omitted).


[12]   In Bester, our supreme court stated,


               The Fourteenth Amendment to the United States Constitution
               protects the traditional right of parents to establish a home and
               raise their children. A parent’s interest in the care, custody, and
               control of his or her children is perhaps the oldest of the
               fundamental liberty interests. Indeed the parent-child
               relationship is one of the most valued relationships in our culture.
               We recognize of course that parental interests are not absolute
               and must be subordinated to the child’s interests in determining
               the proper disposition of a petition to terminate parental rights.
               Thus, parental rights may be terminated when the parents are
               unable or unwilling to meet their parental responsibilities.


       839 N.E.2d at 147 (citations, quotation marks, and alteration omitted).


[13]   To obtain a termination of the parent-child relationship between Mother and

       the Children, DCS was required to establish in pertinent part:

               (A) that one (1) of the following is true:


               (i) The child has been removed from the parent for at least six (6)
               months under a dispositional decree.



       Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016   Page 8 of 20
               ….


                (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2).


[14]   In recognition of the seriousness with which we address parental termination

       cases, Indiana has adopted a clear and convincing evidence standard. Ind.

       Code § 31-37-14-2; Castro v. State Office of Family & Children, 842 N.E.2d 367,

       377 (Ind. Ct. App. 2006), trans. denied. “Clear and convincing evidence need

       not reveal that the continued custody of the parents is wholly inadequate for the

       child’s survival. Rather, it is sufficient to show by clear and convincing

       evidence that the child’s emotional and physical development are threatened by

       Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016   Page 9 of 20
       the respondent parent’s custody.” In re K.T.K., 989 N.E.2d 1225, 1230 (Ind.

       2013) (citation omitted).


           Section 2.1 – The trial court did not clearly err in determining
           that there is a reasonable probability that the conditions that
                led to the Children’s removal will not be remedied.
[15]   Mother asserts that the trial court clearly erred in determining that there is a

       reasonable probability that the conditions that led to the Children’s removal

       will remain unremedied. 6 When assessing whether there is a reasonable

       probability that conditions that led to a child’s removal will not be remedied,

       we must consider not only the initial basis for the child’s removal but also the

       bases for continued placement outside the home. In re A.I., 825 N.E.2d 798,

       806 (Ind. Ct. App. 2005), trans. denied. Moreover, “the trial court should judge

       a parent’s fitness to care for [her] children at the time of the termination

       hearing, taking into consideration evidence of changed conditions.” In re J.T.,

       742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied. “Due to the permanent

       effect of termination, the trial court also must evaluate the parent’s habitual

       patterns of conduct to determine the probability of future neglect or deprivation

       of the child.” Id. For example, the court may properly consider evidence of a

       parent’s substance abuse, criminal history, lack of employment or adequate




       6
         Mother also challenges the trial court’s conclusion that there is a reasonable probability that the
       continuation of her relationship with the Children poses a threat to their well-being. Indiana Code Section
       31-35-2-4(b)(2)(B) requires DCS to prove only one of the three circumstances listed. Because we find no error
       concerning the reasonable probability of unremedied conditions, we need not address the threat to the
       Children’s well-being.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016           Page 10 of 20
       housing, history of neglect, and failure to provide support. McBride, 798 N.E.2d

       at 199. In making its case, “DCS need not rule out all possibilities of change;

       rather, [it] need establish only that there is a reasonable probability that the

       parent’s behavior will not change.” In re Kay.L., 867 N.E.2d 236, 242 (Ind. Ct.

       App. 2007).


[16]   Here, the trial court issued extensive findings of fact. 7 With respect to the

       reasonable probability of unremedied conditions, the findings state:

               Mother indicated that she completed parenting classes through
               the divorce matter and did not participate in the classes offered
               through DCS.

               Approximately one month after the Children’s removal, Mother
               returned to the State of Florida. Mother indicated that she did
               not have employment, transportation or housing …. Mother and
               Boyfriend intended to live with Boyfriend’s mother. The
               Children continued to reside in the State of Indiana with the
               relatives [Aunt and Uncle].

               Mother indicated that when she went to Florida, she obtained
               employment at a dry cleaners …. A home study for the [first]
               ICPC was completed in February of 2014. The ICPC was denied
               due to Boyfriend’s refusing to submit to a drug test. Mother
               continued to reside with Boyfriend even though he wouldn’t
               comply with the ICPC in order for Mother to have a chance to
               have her children placed back in her care. The ICPC indicated
               that Mother needed to complete an initial clinical assessment,
               attend therapy and submit to drug testing. Mother testified that



       7
         Many of the findings refer to the Children and others by name. We refer to them as previously designated
       herein.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016         Page 11 of 20
        she completed drug screens every week for six months, even
        though there are only six reports of drug screens ….

        Mother appeared at a CHINS review hearing [and] indicated that
        she was residing with her grandmother. A second ICPC was
        initiated for Mother at the grandmother’s home. Mother at that
        time did not have employment … [T]he grandmother would not
        allow a home study to be conducted on her home. Mother tried
        to have a home study completed on Boyfriend’s parents’ home,
        but they also refused home study …. [and] did not want the
        Children to reside in their home. The ICPC [was] again denied.
        Mother then moved back to Boyfriend’s parents’ home.

        ….

        Mother married Boyfriend in March of 2015 and testified that
        she had a wedding, reception and went on a honeymoon.
        Mother indicated that she had employment from January until
        March of 2015 … [and] she quit the job, indicating that this was
        the third employment that Mother has voluntarily left ….


         ….

        Mother obtained another job at a cleaning service … which she
        also quit ….

        Mother and Boyfriend got kicked out of his parent’s [sic] home in
        late September of 2015. Mother indicates that they moved to a
        campsite and were living in a tent. [T]hey are currently living in
        a tent in a relative’s yard due to the campsite fees being too high
        … [and] she is currently paying the relative $80 per week to keep
        the tent in the yard …. Mother testified that she does not have
        any money ….

        Clearly, the pattern of instability continues with Mother. Mother
        continues to be unemployed and continues to quit jobs that she

Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016   Page 12 of 20
        does obtain. Mother does not have stable housing and lives in a
        tent. Mother has no means to support herself and relies on
        Boyfriend for her financial stability. Boyfriend also is unstable.
        He also does not have stable housing and is living in the tent with
        Mother ….

        …. Mother, currently has not remedied any of the reasons for the
        removal for the Children. Mother has not obtained stability and
        is unlikely to have stability in the near future …. The Children
        had been removed since July of 2013 and two and a half years
        later, Mother has made absolutely no progress in obtaining
        stability.

        Mother was offered services through DCS to help her obtain
        stability in an effort to have her be reunified with the Children,
        but Mother left the State of Indiana and chose to leave with a
        man that she barely knew and met on the internet. The Court
        notes that she did eventually marry this man, but Mother chose
        to leave with him over staying in the State of Indiana and
        participating in the services offered in order to obtain
        reunification. Mother did not return to the State of Indiana ….

        ….

        The Court notes that Mother is currently still unstable and if
        another ICPC was ordered, it would be denied due to Mother’s
        continued instability …. Mother has made no efforts in order to
        obtain reunification. Mother has left the Children in the State of
        Indiana and Mother has not returned to the State, not even to
        visit the Children …. The Court notes the relatives in Florida will
        not help Mother in obtaining reunification with the Children and
        refused to participate in the ICPC and Mother is currently living
        in a tent and not with any of the relatives. Mother has not made
        the Children a priority in her life.

        …. Mother did not follow through with the requirements from
        the first denial of the ICPC. Mother had unsupervised telephonic

Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016   Page 13 of 20
               contact with the Children that had to be converted to scheduled
               unsupervised telephone contact due to Mother[’s] inconsistency
               with contacting the Children. The unsupervised telephone
               contact moved to supervised contact and then only therapeutic
               supervised telephone contact due to the lack of contact that
               Mother was having with the Children. Mother did not progress
               in her contact and continued to be sporadic which was confusing
               the Children. Due to the lack of communication, the lack of
               completion of services by Mother, lack of progression by Mother,
               lack of drug screens, DCS saw no point in submitt[ing] a second
               ICPC. But, a second ICPC was ordered … [and] Mother had
               one year to complete the services that were required from the first
               ICPC, which Mother failed to do ….

               All services offered to Mother in order to obtain reunification
               failed. Mother did not show any commitment to the case plan or
               any commitment to the Children. Mother still has not obtained
               adequate housing. Mother has not been a consistent part of the
               Children’s lives. Mother has not maintained any significant
               bond with the Children.


       Appellant’s App. at 2-5.


[17]   One of the chief reasons for the Children’s initial removal was Mother’s

       instability. Her residences went from bad to worse, ranging from various hotels

       to various relatives’ homes to a tent in Florida. At no time during the pendency

       of the proceedings did she maintain a stable home that would have been

       suitable for the Children. The Florida relatives clearly did not want the

       Children living with them, as was evidenced by their noncooperation with the

       second ICPC, and Mother received little to no support from Boyfriend, who

       refused to comply with the first ICPC.


       Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016   Page 14 of 20
[18]   Similarly, Mother did not maintain a consistent record of employment. When

       she was employed, it was never for sustained periods. The record shows that

       she voluntarily left jobs at least three times, which precipitated the lack of funds

       that hindered her ability to visit the Children in Indiana or even to attend the

       factfinding hearing. Simply put, Mother created the circumstances that

       hindered her completion of ordered services when she decided to move to

       Florida during the pendency of the CHINS proceedings. 8 This includes

       supervised physical visitation with the Children. With respect to her telephonic

       visits, the record shows that she called the Children only sporadically and, even

       then, averaged only a few minutes per call. Mother’s pattern with respect to

       telephonic visits illustrates a failure to earnestly commit to consistent visitation

       with the Children. See Lang v. Starke Cnty. Office of Family & Children, 861

       N.E.2d 366, 372 (Ind. Ct. App. 2007) (failure to exercise right to visit one’s

       children demonstrates lack of commitment to complete actions necessary to

       preserve parent-child relationship), trans. denied.


[19]   In sum, we agree with the trial court that Mother appears to have made no

       progress in breaking her patterns of instability. She initiated but did not

       complete the services ordered in Indiana and Florida. Therefore, we conclude

       that the trial court did not clearly err in determining that there is a reasonable




       8
         The other reason cited by DCS for the Children’s initial removal was the substantiated report of physical
       abuse. We note that there have been no reports of subsequent incidents. Whether this is largely due to
       Mother’s physical absence from the Children for two and a half years, we can only speculate. What we do
       know is that she failed to complete the ordered services and take steps aimed at curtailing future incidents.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016             Page 15 of 20
       probability that the circumstances that led to the Children’s removal will remain

       unremedied.


         Section 2.2 – The trial court did not clearly err in concluding
              that termination is in the Children’s best interests.
[20]   Mother also challenges the sufficiency of the evidence to support the trial

       court’s conclusion concerning the Children’s best interests. A determination of

       a child’s best interests should be based on the totality of the circumstances. In re

       A.P., 981 N.E.2d 75, 84 (Ind. Ct. App. 2012). Although not dispositive,

       permanency and stability are key considerations in determining the best

       interests of a child. In re G.Y., 904 N.E.2d 1257, 1265 (Ind. 2009). “[T]he

       testimony of the service providers may support a finding that termination is in

       the child’s best interests.” In re A.K., 924 N.E.2d 212, 224 (Ind. Ct. App. 2010),

       trans. dismissed.


[21]   In its findings and conclusions regarding best interests of the Children, the trial

       court emphasized,

               The lack of Mother’s consistency in their lives has damaged the
               Children …. The Children do not mention Mother and are very
               bonded in their relative placement. The Children’s best interest is
               … to remain in their current placement because that is their
               family. It would be detrimental to the Children’s well-being to be
               removed from their current placement.

               ……

               Neither parent is providing any emotional or financial support
               for the Children …. The Children have been removed from

       Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016   Page 16 of 20
               parental care since July of 2013 and ha[ve] not been returned to
               parental care or custody. The Children are in relative placement
               with the Aunt and Uncle and bonded and thriving. The Children
               are happy and well adjusted in their placement.

               ….

               Additionally, the Children deserve a loving, caring, safe, and
               stable home. The Children are bonded in their placement with
               Aunt and Uncle and are happy, healthy, thriving children, and
               the Children’s needs for permanency are paramount and the
               Children cannot wait any longer for Mother to meet minimum
               standards of self[-]sufficiency.

               It is in the best interest of the Child(ren) and their health, welfare
               and future that the parent-child relationship between the
               Child(ren) and their parents be forever fully and absolutely
               terminated.


       Appellant’s App. at 5-6.


[22]   Both FCM Julie Stalbaum and children’s therapist Cheryl Golab testified that

       termination is in the Children’s best interests. FCM Stalbaum testified that

       even when the permanency plan changed to adoption, she emphasized with

       Mother the importance of Mother showing strides in the areas of housing,

       employment, and telephone visitation, as well as the importance of Boyfriend

       (now her husband) becoming engaged in the process. This did not happen. In

       contrast, she reported that the Children were doing very well in their placement

       with Aunt and Uncle and were doing excellent in school. Therapist Golab,

       who had worked with the Children for two years, testified that they have been

       damaged by Mother’s lack of consistency with the therapeutic telephone

       Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016   Page 17 of 20
       visitation and that they consider Aunt and Uncle their family. She described

       the Children’s relationship with Aunt and Uncle as “very positive,

       unconditional love. They love them just like they are their own children.” Tr.

       at 204. FCM Evans testified at length concerning Mother’s failure to complete

       services, unstable employment and housing, and inconsistent visitation. She

       emphasized that while Mother relied on her poor financial situation as an

       excuse for not completing services through the ICPC, those services could have

       been completed in Indiana at no charge had Mother not chosen to move to

       Florida. Id. at 154.


[23]   The totality of the circumstances reveals two young girls who have been out of

       Mother’s care for two and a half years due to physical abuse and Mother’s

       instability, with limited exposure to Mother via inconsistent phone calls, and

       who have been in a loving environment with the only consistent family that

       they have known during those years, Aunt and Uncle. The Children need the

       permanency and stability that Mother has not been able or willing to provide.

       The same Aunt who often pinch-hit for Mother when Mother chose other

       pursuits has, together with her husband, provided the one constant in the

       Children’s lives. The trial court did not clearly err in concluding that

       termination of the parent-child relationship is in the Children’s best interests.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016   Page 18 of 20
        Section 2.3 – The trial court did not clearly err in determining
        that DCS has a satisfactory plan for the care and treatment of
                                 the Children.
[24]   Finally, Mother maintains that the trial court clearly erred in determining that

       DCS had established a satisfactory permanency plan for the Children. In order

       to terminate a parent-child relationship, the trial court must determine that

       DCS has a satisfactory plan for the care and treatment of the child. In re D.D.,

       804 N.E.2d 258, 268 (Ind. Ct. App. 2004), trans. denied. “This plan need not be

       detailed, so long as it offers a general sense of the direction in which the child

       will be going after the parent-child relationship is terminated.” Id. Adoption is

       a satisfactory plan for the care and treatment of a child under the termination

       statute. In re B.M., 913 N.E.2d 1283, 1287 (Ind. Ct. App. 2009).


[25]   Mother’s concern with respect to adoption appears to be that because Aunt is

       Father’s sister, she will allow Father (a registered sex offender) to see the

       Children. Aunt testified to this effect. However, we note that the “satisfactory

       plan” analysis does not require that the trial court adopt the parent’s view

       concerning which placement is best for a child, see id. (finding no clear error

       where DCS established plan for adoption by godparents rather than taking

       father’s recommendation of placement with his sister as guardian). Mother

       complains that Aunt will allow Father to see the Children, yet she knew that

       Father was a sex offender and chose to leave the Children in Aunt’s care, even

       for months at a time.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016   Page 19 of 20
[26]   The trial court was aware of Father’s pornography conviction and sex offender

       status and emphasized that reunification with him is not possible. The court

       found that the Children were bonded with Aunt and Uncle and that the plan for

       adoption was satisfactory. The record is replete with testimony from

       professionals indicating that Aunt and Uncle were providing excellent care for

       the Children. In other words, while the trial court determined that Father was

       not a suitable parent, it was clearly satisfied that Aunt and Uncle were suitable

       parents. As such, we can infer that the trial court determined that Aunt and

       Uncle would handle any visits with Father in an appropriate manner and would

       comply with any legal restrictions on contact with the Children resulting from

       his designation as a sex offender. We find no clear error in the trial court’s

       determination concerning this statutory element. Accordingly, we affirm.


[27]   Affirmed.


       Kirsch, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1603-JT-485 | August 26, 2016   Page 20 of 20